Motion to dismiss appeal granted, with ten dollars costs, unless the appellant shall, within twenty days from the date of service of a copy of this order, together with notice of entry thereof, file and serve the printed papers on appeal as provided by rule 41, † and pay to the respondent's attorney-ten dollars costs of this motion, and at the option of the respondent submit said appeal, as of the present term-, upon such printed papers, in which event the "motion is denied.

 General Rules of Practice.— [Rbp.